Exhibit 10.1

TERMINATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

This Termination Agreement and General Release (the “Agreement”) by and between
Quantum Corporation, a Delaware corporation (“Quantum” or “Company”), and Howard
L. Matthews III (“Mr. Matthews”), collectively, (the “Parties”).

WHEREAS, the Company and Mr. Matthews have agreed to amicably end the employment
relationship in accordance with the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual promises set forth herein the
Parties agree as follows.

1. Definition of Parties: References in this Agreement to “Quantum” shall
include any and all parent, subsidiary and affiliated corporations and business
entities and all shareholders, officers, directors, agents, managers,
representatives, attorneys, and successors and assigns of those corporations and
entities. References in this Agreement to Howard L. Matthews, III or
Mr. Matthews shall include all of his representatives, attorneys, heirs, and
successors and assigns.

2. Quantum’s Consideration For Agreement: Quantum agrees to provide Mr. Matthews
with the following benefits. These benefits are in addition to any payments or
benefits for which Mr. Matthews is otherwise eligible as a result of the
termination of his employment:

a) Severance Pay.

Quantum agrees to pay Mr. Matthews the sum of Three Hundred Fifty Thousand Four
dollars and no cents ($350,004.00), which represents his base salary for a
52-week period. This amount shall be paid by check in a single lump sum less all
regular payroll deductions on the Effective Date.

b) Benefit Continuation.

If Mr. Matthews is enrolled in a medical, dental, vision or Employee Assistance
Program (EAP) plan sponsored by Quantum on the Termination Date, he shall be
entitled to continuation of such benefits at no additional cost to him through
COBRA for the period of time beginning on the Termination Date and ending twelve
months thereafter (the “Benefit Continuation Period”). The first two months of
benefit premiums will be paid directly by Quantum and will end June 30, 2007.
Quantum will then compensate Mr. Matthews in cash equivalent (grossed-up for
taxes) for the payment of his current health benefit premiums for an additional
ten months and, if Mr. Matthews chooses to do so, he may use these funds to
continue benefits under COBRA. Thereafter, he has the option to continue
coverage for the remainder of the COBRA period at his own cost.

c) Quantum shall continue Mr. Matthews’s group-term life insurance coverage in
effect at the time of the Termination Date for sixty (60) days following the
Termination Date. If Mr. Matthews fails to make timely payment of his costs for
such coverage, such coverage shall terminate effective as of the first day of
the period for which timely payment was not received.



--------------------------------------------------------------------------------

d) Outplacement.

Quantum agrees to provide Mr. Matthews with an executive-level outplacement
program through Right Management Consultants, for a period of up to six
(6) months following Mr. Matthews’s last day of regular employment. The cost of
this service is to be billed directly to Quantum.

e) Stock Options.

Pursuant to Mr. Matthews’s new hire offer letter, Quantum agrees to fully vest
one-half of Mr. Matthews’s outstanding stock options that are unvested as of the
Termination Date. The number of such unvested stock options that shall become
fully vested on the Termination Date is 456,250. This additional vesting shall
apply proportionately to each outstanding stock option grant. In addition to the
vesting of these stock options, Quantum agrees to extend the post-termination
stock option exercise period to December 31, 2007 for all of Mr. Matthews’s
stock options that are, or become, vested as of the Termination Date.

f) Restricted Shares and Restricted Stock Units.

Quantum agrees to vest one-half of Mr. Matthews’s outstanding and unvested
restricted shares and restricted stock units as of the Termination Date. The
number of such unvested restricted shares and restricted stock units that shall
become fully vested as of the Termination Date is 102,500 shares.

3. Mr. Matthews’s Last Day of Regular Employment: Mr. Matthews’s last day of
active regular employment at Quantum shall be March 31, 2007; thereafter,
Mr. Matthews shall be placed on inactive status until such time as the
Termination Date occurs. During this period of inactive status Mr. Matthews will
receive continuation pay. Mr. Matthews’s Termination Date is currently April 30,
2007. With the prior consent of Mr. Matthews, Quantum reserves the right to
reschedule or change the Termination Date without additional consideration.

4. Mr. Matthews’s Waiver of All Legal Claims: In consideration for the payments
and promises described above, Mr. Matthews does hereby completely release and
forever discharge Quantum from all claims, rights, obligations, and causes of
action of any and every kind and character, known or unknown, which Mr. Matthews
may now have, or has ever had, arising from or in any way connected with the
employment relationship between the parties, any actions during that
relationship, or the termination of that relationship.

This release includes but is not limited to: a) all “wrongful discharge” or
“wrongful termination” claims; b) all claims relating to any contracts of
employment, express or implied; c) all claims for breach of any covenant of good
faith and fair dealing, express or implied; d) all claims for any tort of any
nature; e) all claims for attorney’s fees and costs; and f) by way of example
only and not limitation, this Agreement covers and discharges the following:
(i) claims



--------------------------------------------------------------------------------

under the Age Discrimination in Employment Act of 1967, as amended; (ii) claims
under the False Claims Act (31 USC §3730), including, but not limited to, any
right an award under its “qui tam” provisions; (iii) claims arising from any
alleged violation by Employer or any agent, employee or other affiliated person
or entity, of any federal, state, or local statutes, regulations, ordinances or
common laws; and (iv) claims involving continuing or future effects arising out
of or resulting from any actions, practices or conditions which occurred or
arose prior to the effective date of this Agreement.

5. Confidentiality and Nondisclosure:

(a) Nondisclosure: Mr. Matthews further recognizes and agrees that all Company
Proprietary Information is and shall be the sole property of the Company. As
such Mr. Matthews agrees to hold all Proprietary Information in strictest
confidence and not directly or indirectly use or disclose it to anyone even
after termination of Mr. Matthews’s employment, unless such disclosure is
expressly authorized by an officer of the Company in writing or required by a
court of competent jurisdiction.

(b) As used in this Agreement, the term Proprietary Information means any
information held in confidence by the Company for the purpose of gaining a
competitive or business advantage. Proprietary Information includes, but is not
limited to, all (1) information regarding Company patent applications, trade
secrets, trademarks, copyrightable works, and inventions (whether or not
patentable), including but not limited to mask works, ideas, processes,
formulas, source and object codes, data, programs, other works of authorship,
know-how, improvements, discoveries, research, development, designs, techniques
(referred to collectively as “Inventions”); (2) manufacturing techniques and
procedures, production controls, processes, new products, marketing, selling and
business plans, budgets, projections, or results, unpublished financial
information, licenses, prices, costs, suppliers and customers; (3) information
regarding the skills and compensation of Mr. Matthews; and (4) information
acquired or created by Mr. Matthews during the period of his employment by the
Company, whether or not during working hours, which references or incorporates
any or all of the Proprietary Information.

6. Employee Acknowledgment of Civil Code § 1542: Mr. Matthews states that he has
read Section 1542 of the Civil Code of the State of California, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Matthews understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Having been so apprised, Mr. Matthews nevertheless hereby
voluntarily elects to, and does, waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his favor, known or
unknown, from the subject of this Agreement.



--------------------------------------------------------------------------------

7. Unemployment Compensation: The parties agree that the termination of
Mr. Matthews’s employment by Quantum should be considered an involuntary
termination for purposes of determining Mr. Matthews’s eligibility for
unemployment compensation benefits, subject to the ultimate determination of
eligibility for benefits by the applicable governmental agencies.

8. Non-Admission Clause: Nothing in this Agreement shall be construed as an
admission by Quantum of any wrongdoing by the Company or any liability arising
from the subjects covered in this Agreement.

9. Entire Agreement: This Agreement constitutes the entire understanding of the
parties on the subjects covered. Mr. Matthews expressly warrants that: a) he has
read and fully understands this Agreement; b) he has had the opportunity to
consult with legal counsel of his own choosing and to have the terms of the
Agreement fully explained to him; c) he is not executing this Agreement in
reliance on any promises, representations or inducements other than those
contained in this document; and d) he is executing this Agreement voluntarily,
free of any duress or coercion.

10. Effective Date: This Agreement shall become effective on the eighth
(8th) day following the date on which Mr. Matthews signs it (the “Effective
Date”). It is understood that Mr. Matthews may revoke his consent to this
Agreement in the seven day period following the date on which he signs the
Agreement.

11. Compliance with Older Workers Benefit Protection Act: Mr. Matthews
acknowledges that Quantum has advised him: a) that he should consult with an
attorney prior to signing this Agreement; b) that he has twenty-one (21) days in
which to consider whether he should sign this Agreement; c) that if he signs
this Agreement, he will be given seven (7) days following the date in which he
signs to revoke the Agreement and it would not be effective until after this
seven-day period had lapsed; and d) has disclosed in Exhibit A the job titles
and ages (but not names) of persons selected for layoff and those retained in
Mr. Matthews’s same job classification or department unit.

12. Return of Property: To the extent he has not already done so, Mr. Matthews
shall upon his last day of regular employment, return to Quantum, all Quantum
property, including all keys, credit cards, files, documents, business records,
customer records, computer discs, computer, telephone and other Quantum property
and assets that may be in his possession or control.

13. Non-solicitation of Company Employees: Mr. Matthews agrees that for the
period of one (1) year after the date of termination of employment, Mr. Matthews
will not directly or indirectly induce or solicit any employees of the Company
to leave the Company’s employ.

14. Non-Disparagement: Mr. Matthews agrees not to make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action, which may, directly or indirectly,
disparage Quantum its officers, directors,



--------------------------------------------------------------------------------

advisors, businesses or reputations. Quantum agrees that it will not make
statements or representations, or take any action which may, directly or
indirectly, disparage Mr. Matthews or his business or reputation.
Notwithstanding the foregoing, nothing in this Agreement shall preclude either
Mr. Matthews or Quantum from making truthful statements or disclosures that are
required by applicable law, regulation, or legal process.

15. Construction of Agreement: This Agreement shall not be construed in favor of
or against any of the parties hereto, regardless of which party initially
drafted it. This Agreement was reached through arms-length negotiations by the
parties and their respective counsel, and it represents a final, mutually
agreeable compromise.

16. Counterparts: This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

17. Governing Law: This Agreement will be governed by and construed according to
the laws of the State of California, without regard to those provisions relating
to selection and conflict of laws.

Acknowledged and Agreed:

 

Dated: March 9, 2007    

/s/ Barbara Barrett

    Barbara Barrett     For Quantum Corporation Dated: March 9, 2007    

/s/ Howard L. Mathews, III

    Howard L. Matthews, III